                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

CURTIS MILES                                                              PLAINTIFF

v.                            4:19-cv-00344-SWW-JJV

CITY OF DES ARC, and
PRAIRIE COUNTY, ARKANSAS                                               DEFENDANTS


                                   JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED

and ADJUDGED that this case is DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED this 12th day of September, 2019.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE




                                         1
